Citation Nr: 1715499	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

3.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

4.  Entitlement to service connection for ulcer.

5.  Entitlement to service connection for hyperlipidemia.

6.  Entitlement to a disability rating in excess of 10 percent for residual tender scar of epigastric hernia repair.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disability.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoidectomy.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to January 1976, with additional service in the Army National Guard.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from July 2009 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).

In March 2013, the Veteran filed a claim for 'depression due to multiple conditions.'  The RO listed adjudicated this issue as a claim for service connection for major depressive disorder (now claimed as psychiatric condition) (previously claimed as nervous disorder) also claimed as dysthymia as secondary to the service-connected disability of residual tender scar of the epigastric hernia repair.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has broadly construed the Veteran's claim as listed on the title page of this decision.

In October 2014, the Board remanded the claim of service connection for residuals of a head injury for further development.  At that time, the Board also declined to reopen a claim of service connection for a right leg disability.  In that decision, the Board noted that despite some ambiguity in the record as to whether that claim encompassed the Veteran's reported history of a fractured right ankle, the Board narrowly construed the issue as a claim for a right leg disability (right ankle excluded) noting that a claim for a right ankle disability has been adjudicated in a separate rating decision.  However, a December 2014 Report of Contact reflects that the Veteran clearly intends to claim service connection for a right ankle, not right leg disability in regard to his notice of disagreement to the July 2009 rating decision.

Concerning this, the record also reflects that in his March 2013 VA Form 21-526b, the Veteran filed a claim to reopen the issue of service connection for "right ankle & foot," although the claim was already on appeal at that time.  However, the RO has listed this issue as a claim of service connection for 'fracture, left ankle and lower leg by history (also claimed as right foot),' while in the August 2014 rating decision, the RO addressed whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.  In light of the above, the Board has recharacterized the issue on appeal as listed on the title page of this decision.

In July 2009, the RO denied service connection for high cholesterol.  Although the Veteran filed a notice of disagreement that same month, he withdrew that claim in February 2010.  The July 2009 rating decision became final with regard to this claim.  However, the Board notes that the Veteran's current claim for hyperlipidemia differs slightly from the claim for high cholesterol.  Therefore, to afford the Veteran all benefit of the doubt, the Board has adjudicated the claim for service connection for hyperlipidemia on a direct basis rather than a new and material basis.  

The issues of entitlement to service connection for varicocele and whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension have been raised by the record in the March 2013 and July 2014 claims, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for residuals of a head injury, for bilateral carpal tunnel syndrome, and for ulcer, as well as the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, for a psychiatric disorder, for a right ankle disability, for hemorrhoidectomy, and for type 2 diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hyperlipidemia is not a disability for which compensation can be granted under VA regulations.

2.  The Veteran's residual tender scar of epigastric hernia repair have been manifested by one painful superficial non-linear scar on the abdomen; there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the scar resulted in frequent loss of covering of skin over the scar or limitation of motion or loss of function.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a disability rating in excess of 10 percent for residual tender scar of epigastric hernia repair has not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the issue of entitlement to service connection for hyperlipidemia, the VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the claim of service connection for hyperlipidemia is decided as a matter of law herein, no discussion of the duties to notify and assist is required with respect to that issue.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

VA letters issued in May and August 2014 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran appropriate a VA examination in August 2014 to ascertain the current severity of his residual tender scar of epigastric hernia repair.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The VA examiner conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his scar.  As it provides sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examination obtained in connection with this claim was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In March 2013, the Veteran filed a claim for service connection for hyperlipidemia.  "Hyperlipidemia" is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  See Dorland's Illustrated Medical Dictionary 903 (31st ed. 1994).  A finding of hypertriglyceridemia or hyperlipidemia is a laboratory result and not, in and of itself, a disability for VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996). 

Disabilities related to high cholesterol levels may be service connected.  Here, however, there is no evidence that the Veteran's hyperlipidemia is the result of a disability or has led to the development of a disability for which service connection has not already been granted.  The Veteran's only service connected disability is residual tender scar of epigastric hernia repair.  The Board stresses that service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, despite the diagnosis of hyperlipidemia, this is not a disease or disability for purposes of VA compensation.  Service connection for hyperlipidemia is not possible as matter of law.

Increased Rating

Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  "Staged" ratings may be assigned, if warranted by the evidence.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's residual tender scar of epigastric hernia repair is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7804 on the basis of painful scars.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more such scars warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).

VA neurology treatment records dated from April 2012 to May 2015 reflect that the Veteran had pain in the abdominal surgical scar.

A June 2014 VA hernia examination report notes that the total area of the Veteran's surgical scar was not greater than 39 square cm (6 square inches).

In August 2014, the Veteran underwent a VA scars/disfigurement examination.  The VA examiner identified a residual scar on the abdomen from epigastric hernia repair.  The examiner noted that none of the scars of the trunk or extremities were painful or unstable, with frequent loss of covering skin over the scar; none of the scars were both painful and unstable.  On physical examination, there was a superficial, non-linear, midabdominal scar, which was 1.5 cm. by 3.5 cm. on the anterior trunk.  The approximate total area of the scar was 5.25 square cm.  The scar was not painful to palpation at the examination.  The examiner found that the scar resulted in no limitation of function and it had no impact on the Veteran's ability to work.

A higher rating would only be available under Diagnostic Code 7804, if the Veteran's scar disability involved three or more scars, or at least one scar is considered painful and unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2016).  However, the evidence of record clearly demonstrates that the Veteran's scar disability is only manifested by one painful scar.  Furthermore, at no point during the period under appeal has the scar been evaluated as unstable.  Rather, the August 2014 VA examiner concluded that there was no scar that was both pain and unstable with frequent loss of covering of skin over the scars.

The Board has considered whether the Veteran's service-connected scar disability warrants a higher rating under Diagnostic Code 7802, which applies to burn scars or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear.  However, under this provision, the maximum schedular rating available is 10 percent for scars with an area or areas of 144 sq. inches (929 square cm.) or greater.  Therefore, further discussion of this diagnostic code is of no benefit to the Veteran.

The Board has also considered whether a higher or separate rating for scars is available under Diagnostic Codes 7801 or 7805; however, none of the criteria are applicable as the scar is not deep and nonlinear, and there is no evidence of functional impairment due to the scar itself.  The evidence shows no other disabling effects associated with the scar, aside from pain.  See 38 C.F.R. § 4.118.  The August 2014 VA examiner specifically noted that the Veteran's scar does not result in limitation of function and impact his ability to work

In short, the Board finds that a rating greater than 10 percent is not warranted for the Veteran's service-connected scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disability.  See Thun, 22 Vet. App. at 115.  The Veteran's scar symptom of pain is adequately contemplated by the Rating Schedule.  The rating criteria specifically contemplate pain associated with scars and any other functional impairments associated with this disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from the service-connected disability with the pertinent schedular criteria does not show that his service-connected scar presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the residual tender scar of epigastric hernia repair is the Veteran's only service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence does not demonstrate, nor does the Veteran allege, that his service-connected scar disability prevents him from securing and following substantially gainful employment.  The August 2014 VA examiners found that the Veteran's scar disability had no impact on his ability to work.  Accordingly, a claim for a TDIU has not been raised.

As the preponderance of the evidence is against the Veteran's claim for an increased rating, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to a disability rating in excess of 10 percent for residual tender scar of epigastric hernia repair is denied.


REMAND

The Board finds there is a further duty to assist the Veteran with his claims therein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2014).  As part of the duty to assist, VA will make as many requests as necessary to obtain relevant service treatment records.  VA will end its efforts to obtain service treatment records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2016).

The Veteran contends that he injured his head and fractured his right ankle in service.  He has submitted lay statements from his family and fellow service members that corroborate his own testimony regarding a head injury resulting in a concussion during night training at Fort Hood, Texas, and subsequent hospitalization at the Carl R. Darnall Army Medical Center in 1975.  These statements also indicate that the Veteran suffered a right leg injury while stationed at Fort Hood.  The Veteran reported that he fell while working in motor pool at Fort Hood and broke his right leg.  He stated that he sought treatment at Darnall hospital on the base and his leg was placed in a cast; he was placed on light duty and send home for about 1 to 2 months.  

In statements dated February 2015 and May 2012, the Veteran requested that VA search for records from the Darnall Army Medical Center via a National Archives (NA) Form 13151.  He also asked VA to obtain clinical and outpatient records, mental hygiene consultation records for all years of the Veteran's service, not limited to the year of 1975.

The AOJ made a formal finding in an April 2009 VA memorandum that the Veteran's service treatment records from the period of August 19, 1974 to January 1, 1976 were partially unavailable in this case.  However, it is not clear whether a search was made for the service clinical records or hospital records from the Fort Hood Darnall Army Medical Center dated from August 1974 to January 1976.  It does not appear that the Veteran has been asked to submit a completed NA Form 13055.

In a case such as this, where a claimant's service treatment records are not available through no fault of his own, there is a heightened duty to assist him in developing his claim, to provide reasons or bases for any adverse decision rendered without the benefit of these records, and to consider the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes searching for alternative medical records using NA Form 13055.  See Moore v. Derwinski, 1 Vet. App. 401 (1991). 

Consequently, the AOJ should contact the Veteran and request the Veteran to submit a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and any other forms necessary to search for the service treatment records.  If the Veteran submits a competed NA Form 13055 and/or other information, the AOJ should take all appropriate steps to obtain records from alternate sources.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department, including the National Personnel Records Center, and conduct a search for the Veteran's service clinical records and/or hospital records from the Darnall Army Medical Center in Fort Hood, Texas dated between August 1974 to January 1976 showing treatment for a head and/or right leg injury.  Incorporate any such records in the Veteran's claims file.

2.  Contact the Veteran and provide a NA Form 13055.  Ask the Veteran to complete and submit the NA Form 13055.  If the Veteran submits a competed NA Form 13055 and/or other information, take all appropriate steps to obtain service records from alternate sources.  

All attempts to locate and secure the Veteran's service treatment records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the AOJ must make a formal finding to that effect.  

The AOJ must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


